Exhibit 10.3

GOLDMAN SACHS & CO. LLC | 200 WEST STREET | NEW YORK, NEW YORK 10282-2198 | TEL:
212-902-1000

Opening Transaction

 

To:   

Wayfair Inc.

4 Copley Place, 7th Floor

Boston, Massachusetts 02116

Attention:                Michael Fleisher

Telephone No.:       (617) 205-7939

Email:                      mfleisher@wayfair.com

A/C:    052149606 From:    Goldman Sachs & Co. LLC Re:    Base Call Option
Transaction Date:    September 11, 2017

 

 

Dear Ladies and Gentlemen:

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between Goldman
Sachs & Co. LLC (“Dealer”) and Wayfair Inc. (“Counterparty”) as of the Trade
Date specified below (the “Transaction”). This letter agreement constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. This
Confirmation shall replace any previous agreements and serve as the final
documentation for the Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Offering Memorandum dated
September 11, 2017 (the “Offering Memorandum”) relating to the 0.375%
Convertible Senior Notes due 2022 (as originally issued by Counterparty, the
“Convertible Notes” and each USD 1,000 principal amount of Convertible Notes, a
“Convertible Note”) issued by Counterparty in an aggregate initial principal
amount of USD 375,000,000 (as increased by up to an aggregate principal amount
of USD 56,250,000 if and to the extent that the Initial Purchasers (as defined
herein) exercise their over-allotment option to purchase additional Convertible
Notes pursuant to the Purchase Agreement (as defined herein)) pursuant to an
Indenture to be dated September 15, 2017 between Counterparty and U.S. Bank
National Association, as trustee (the “Indenture”). In the event of any
inconsistency between the terms defined in the Offering Memorandum, the
Indenture and this Confirmation, this Confirmation shall govern. The parties
acknowledge that this Confirmation is entered into on the date hereof with the
understanding that (i) definitions set forth in the Indenture which are also
defined herein by reference to the Indenture and (ii) sections of the Indenture
that are referred to herein will conform to the descriptions thereof in the
Offering Memorandum. If any such definitions in the Indenture or any such
sections of the Indenture differ from the descriptions thereof in the Offering
Memorandum, the descriptions thereof in the Offering Memorandum will govern for
purposes of this Confirmation. The parties further acknowledge that the
Indenture section numbers used herein are based on the draft of the Indenture
last reviewed by Dealer as of the date of this Confirmation, and if any such
section numbers are changed in the Indenture as executed, the parties will amend
this Confirmation in good faith to preserve the intent of the parties. Subject
to the foregoing, references to the Indenture herein are references to the
Indenture as in effect on the date of its execution, and if the Indenture is
amended or supplemented following such date (other than any amendment or
supplement (x) pursuant to Section 10.01(m) of the Indenture that, as determined
by the Calculation Agent, conforms the Indenture to the description of
Convertible Notes in the Offering Memorandum or (y) pursuant to Section 14.07 of
the Indenture, subject, in the case of this clause (y), to the second paragraph
under “Method of Adjustment” in Section 3), any such amendment or supplement
will be disregarded for purposes of this Confirmation unless the parties agree
otherwise in writing.



--------------------------------------------------------------------------------

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed an agreement in such form (but without
any Schedule except for (i) the election of the laws of the State of New York as
the governing law (without reference to choice of law doctrine)) on the Trade
Date, (ii) in respect of Section 5(a)(vi) of the Agreement, the election that
the “Cross Default” provisions shall apply to Dealer with (a) a “Threshold
Amount” of three percent of the shareholders’ equity of The Goldman Sachs Group,
Inc. (“Dealer Parent”) as of the Trade Date, (b) the deletion of the phrase “,
or becoming capable at such time of being declared,” from clause (1) and (c) the
following language added to the end thereof: “Notwithstanding the foregoing, a
default under subsection (2) hereof shall not constitute an Event of Default if
(x) the default was caused solely by error or omission of an administrative or
operational nature; (y) funds were available to enable the party to make the
payment when due; and (z) the payment is made within two Local Business Days of
such party’s receipt of written notice of its failure to pay.”, and (iii) the
term “Specified Indebtedness” shall have the meaning specified in Section 14 of
the Agreement, except that such term shall not include obligations in respect of
deposits received in the ordinary course of a party’s banking business). In the
event of any inconsistency between provisions of the Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

General Terms.

 

Trade Date:

   September 11, 2017

Effective Date:

   The third Exchange Business Day immediately prior to the Premium Payment
Date, subject to Section 9(x).

Option Style:

   “Modified American”, as described under “Procedures for Exercise” below

Option Type:

   Call

Buyer:

   Counterparty

Seller:

   Dealer

Shares:

   The Class A common stock of Counterparty, par value USD 0.001 per share
(Exchange symbol “W”).

Number of Options:

   375,000. For the avoidance of doubt, the Number of Options shall be reduced
by any Options exercised by Counterparty. In no event will the Number of Options
be less than zero.

Applicable Percentage:

   30%

Option Entitlement:

   A number equal to the product of the Applicable Percentage and 9.6100.

Strike Price:

   USD 104.0583

Cap Price:

   USD 154.1600

 

2



--------------------------------------------------------------------------------

Premium:

   USD 11,520,000.00

Premium Payment Date:

   September 15, 2017

Exchange:

   The New York Stock Exchange

Related Exchange(s):

   All Exchanges

Excluded Provisions:

   Section 14.03 and Section 14.04(i) of the Indenture. Procedures for Exercise.
  

Conversion Date:

   With respect to any conversion of a Convertible Note (other than any
conversion of Convertible Notes with a Conversion Date occurring prior to the
Free Convertibility Date (any such conversion, an “Early Conversion”), to which
the provisions of Section 9(j)(iii) of this Confirmation shall apply), the date
on which the Holder (as such term is defined in the Indenture) of such
Convertible Note satisfies all of the requirements for conversion thereof as set
forth in Section 14.02(b) of the Indenture; provided that, subject to the
“Notice of Exercise” provisions below, if Counterparty has not delivered to
Dealer a related Notice of Exercise, then in no event shall a Conversion Date be
deemed to occur hereunder (and no Option shall be exercised or deemed to be
exercised hereunder) with respect to any surrender of a Convertible Note for
conversion in respect of which Counterparty has elected to designate a financial
institution for exchange in lieu of conversion of such Convertible Note pursuant
to Section 14.12 of the Indenture.

Free Convertibility Date:

   June 1, 2022

Expiration Time:

   The Valuation Time

Expiration Date:

   September 1, 2022, subject to earlier exercise.

Multiple Exercise:

   Applicable, as described under “Automatic Exercise” below.

Automatic Exercise:

   Notwithstanding Section 3.4 of the Equity Definitions, on each Conversion
Date occurring on or after the Free Convertibility Date in respect of which a
“Notice of Conversion” (as defined in the Indenture) that is effective as to
Counterparty has been delivered by the relevant converting Holder, a number of
Options equal to the number of Convertible Notes in denominations of USD 1,000
as to which such Conversion Date has occurred shall be deemed to be
automatically exercised; provided that such Options shall be exercised or deemed
exercised only if Counterparty has provided a Notice of Exercise to Dealer in
accordance with “Notice of Exercise” below.    Notwithstanding the foregoing, in
no event shall the number of Options that are exercised or deemed exercised
hereunder exceed the Number of Options.

 

3



--------------------------------------------------------------------------------

Notice of Exercise:

   Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options relating to
Convertible Notes with a Conversion Date occurring on or after the Free
Convertibility Date, Counterparty must notify Dealer in writing before 5:00 p.m.
(New York City time) on the Scheduled Valid Day immediately preceding the
Expiration Date specifying the number of such Options; provided that if the
Relevant Settlement Method for such Options is (x) Net Share Settlement and the
Specified Cash Amount (as defined below) is not USD 1,000, (y) Cash Settlement
or (z) Combination Settlement, Dealer shall have received a separate notice (the
“Notice of Final Settlement Method”) in respect of all such Convertible Notes
before 5:00 p.m. (New York City time) on the Free Convertibility Date specifying
(1) the Relevant Settlement Method for such Options, and (2) if the settlement
method for the related Convertible Notes is not Settlement in Shares or
Settlement in Cash (each as defined below), the fixed amount of cash per
Convertible Note that Counterparty has elected to deliver to Holders (as such
term is defined in the Indenture) of the related Convertible Notes (the
“Specified Cash Amount”). Counterparty acknowledges its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Exchange Act (as defined below) and the rules and regulations thereunder, in
respect of any election of a settlement method with respect to the Convertible
Notes.

Valuation Time:

   At the close of trading of the regular trading session on the Exchange;
provided that if the principal trading session is extended, the Calculation
Agent shall determine the Valuation Time in its reasonable discretion.

Market Disruption Event:

   Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety
by the following:    “‘Market Disruption Event’ means, in respect of a Share,
(i) a failure by the primary United States national or regional securities
exchange or market on which the Shares are listed or admitted for trading to
open for trading during its regular trading session or (ii) the occurrence or
existence prior to 1:00 p.m. (New York City time) on any Scheduled Valid Day for
the Shares for more than one half-hour period in the aggregate during regular
trading hours of any suspension or limitation imposed on trading (by reason of
movements in price exceeding limits permitted by the relevant stock exchange or
otherwise) in the Shares or in any options contracts or futures contracts
relating to the Shares.”

 

4



--------------------------------------------------------------------------------

Settlement Terms.   

Settlement Method:

   For any Option, Net Share Settlement; provided that if the Relevant
Settlement Method set forth below for such Option is not Net Share Settlement,
then the Settlement Method for such Option shall be such Relevant Settlement
Method, but only if Counterparty shall have notified Dealer of the Relevant
Settlement Method in the Notice of Final Settlement Method for such Option.

Relevant Settlement Method:

   In respect of any Option:    (i) if Counterparty has elected, or is deemed to
have elected, to settle its conversion obligations in respect of the related
Convertible Note (A) entirely in Shares pursuant to Section 14.02(a)(iv)(A) of
the Indenture (together with cash in lieu of fractional Shares) (such settlement
method, “Settlement in Shares”), (B) in a combination of cash and Shares
pursuant to Section 14.02(a)(iv)(C) of the Indenture with a Specified Cash
Amount less than USD 1,000 (such settlement method, “Low Cash Combination
Settlement”) or (C) in a combination of cash and Shares pursuant to
Section 14.02(a)(iv)(C) of the Indenture with a Specified Cash Amount equal to
USD 1,000, then, in each case, the Relevant Settlement Method for such Option
shall be Net Share Settlement;    (ii) if Counterparty has elected to settle its
conversion obligations in respect of the related Convertible Note in a
combination of cash and Shares pursuant to Section 14.02(a)(iv)(C) of the
Indenture with a Specified Cash Amount greater than USD 1,000, then the Relevant
Settlement Method for such Option shall be Combination Settlement; and    (iii)
if Counterparty has elected to settle its conversion obligations in respect of
the related Convertible Note entirely in cash pursuant to
Section 14.02(a)(iv)(B) of the Indenture (such settlement method, “Settlement in
Cash”), then the Relevant Settlement Method for such Option shall be Cash
Settlement. Net Share Settlement:    If Net Share Settlement is applicable to
any Option exercised or deemed exercised hereunder, Dealer will deliver to
Counterparty, on the relevant Settlement Date for each such Option, a number of
Shares (the “Net Share Settlement Amount”) equal to the sum, for each Valid Day
during the Settlement Averaging Period for each such Option, of (i) (a) the
Daily Option Value for such Valid Day, divided by (b) the Relevant Price on such
Valid Day, divided by (ii) the number of Valid Days in the Settlement Averaging
Period; provided that in no event shall the Net Share Settlement Amount for any
Option exceed a number of Shares equal to the Applicable Limit for such Option
divided by the Applicable Limit Price on the Settlement Date for such Option.   
Dealer will pay cash in lieu of delivering any fractional Shares to be delivered
with respect to any Net Share Settlement Amount valued at the Relevant Price for
the last Valid Day of the Settlement Averaging Period.

 

5



--------------------------------------------------------------------------------

Combination Settlement:

   If Combination Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will pay or deliver, as the case may be, to
Counterparty, on the relevant Settlement Date for each such Option:   

(i)     cash (the “Combination Settlement Cash Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of (A) an
amount (the “Daily Combination Settlement Cash Amount”) equal to the lesser of
(1) the product of (x) the Applicable Percentage and (y) the Specified Cash
Amount minus USD 1,000 and (2) the Daily Option Value, divided by (B) the number
of Valid Days in the Settlement Averaging Period; provided that if the
calculation in clause (A) above results in zero or a negative number for any
Valid Day, the Daily Combination Settlement Cash Amount for such Valid Day shall
be deemed to be zero; and

  

(ii)    Shares (the “Combination Settlement Share Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of a
number of Shares for such Valid Day (the “Daily Combination Settlement Share
Amount”) equal to (A) (1) the Daily Option Value on such Valid Day minus the
Daily Combination Settlement Cash Amount for such Valid Day, divided by (2) the
Relevant Price on such Valid Day, divided by (B) the number of Valid Days in the
Settlement Averaging Period; provided that if the calculation in sub-clause
(A)(1) above results in zero or a negative number for any Valid Day, the Daily
Combination Settlement Share Amount for such Valid Day shall be deemed to be
zero;

   provided that in no event shall the sum of (x) the Combination Settlement
Cash Amount for any Option and (y) the Combination Settlement Share Amount for
such Option multiplied by the Applicable Limit Price on the Settlement Date for
such Option, exceed the Applicable Limit for such Option.    Dealer will pay
cash in lieu of delivering any fractional Shares to be delivered with respect to
any Combination Settlement Share Amount valued at the Relevant Price for the
last Valid Day of the Settlement Averaging Period.

Cash Settlement:

   If Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash (the “Cash Settlement Amount”) equal to the sum, for each Valid Day during
the Settlement Averaging Period for such Option, of (i) the Daily Option Value
for such Valid Day, divided by (ii) the number of Valid Days in the Settlement
Averaging Period.

 

6



--------------------------------------------------------------------------------

Daily Option Value:

   For any Valid Day, an amount equal to (i) the Option Entitlement on such
Valid Day, multiplied by (ii) (A) the lesser of the Relevant Price on such Valid
Day and the Cap Price, less (B) the Strike Price on such Valid Day; provided
that if the calculation contained in clause (ii) above results in a negative
number, the Daily Option Value for such Valid Day shall be deemed to be zero. In
no event will the Daily Option Value be less than zero.

Applicable Limit:

   For any Option, an amount of cash equal to the Applicable Percentage
multiplied by the excess of (i) the aggregate of (A) the amount of cash, if any,
paid to the Holder of the related Convertible Note upon conversion of such
Convertible Note and (B) the number of Shares, if any, delivered to the Holder
of the related Convertible Note upon conversion of such Convertible Note
multiplied by the Applicable Limit Price on the Settlement Date for such Option,
over (ii) USD 1,000.

Applicable Limit Price:

   On any day, the opening price as displayed under the heading “Op” on
Bloomberg page W <equity> (or any successor thereto).

Valid Day:

   A day on which (i) there is no Market Disruption Event and (ii) trading in
the Shares generally occurs on the Exchange or, if the Shares are not then
listed on the Exchange, on the principal other United States national or
regional securities exchange on which the Shares are then listed or, if the
Shares are not then listed on a United States national or regional securities
exchange, on the principal other market on which the Shares are then listed or
admitted for trading. If the Shares are not so listed or admitted for trading,
“Valid Day” means a Business Day.

Scheduled Valid Day:

   A day that is scheduled to be a Valid Day on the principal U.S. national or
regional securities exchange or market on which the Shares are listed or
admitted for trading. If the Shares are not so listed or admitted for trading,
“Scheduled Valid Day” means a Business Day.

Business Day:

   Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.

Relevant Price:

   On any Valid Day, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page W <equity> AQR (or its
equivalent successor if such page is not available) in respect of the period
from the scheduled opening time of the Exchange to the Scheduled Closing Time of
the Exchange on such Valid Day (or if such volume-weighted average price is
unavailable at such time, the market value of one Share on such Valid Day, as
determined by the Calculation Agent using, if practicable, a volume-weighted
average method). The Relevant Price will be determined without regard to
after-hours trading or any other trading outside of the regular trading session
trading hours.

 

7



--------------------------------------------------------------------------------

Settlement Averaging Period:

   For any Option and regardless of the Settlement Method applicable to such
Option, the 30 consecutive Valid Days commencing on, and including, the 32nd
Scheduled Valid Day immediately prior to the Expiration Date.

Settlement Date:

   For any Option, the third Business Day immediately following the final Valid
Day of the Settlement Averaging Period for such Option.

Settlement Currency:

   USD

Other Applicable Provisions:

   The provisions of Sections 9.1(c), 9.8, 9.9 and 9.11 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Settled”. “Share
Settled” in relation to any Option means that Net Share Settlement or
Combination Settlement is applicable to that Option.

Representation and Agreement:

   Notwithstanding anything to the contrary in the Equity Definitions
(including, but not limited to, Section 9.11 thereof), the parties acknowledge
that (i) any Shares delivered to Counterparty shall be, upon delivery, subject
to restrictions and limitations arising from Counterparty’s status as issuer of
the Shares under applicable securities laws, (ii) Dealer may deliver any Shares
required to be delivered hereunder in certificated form in lieu of delivery
through the Clearance System and (iii) any Shares delivered to Counterparty may
be “restricted securities” (as defined in Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”)).

 

3. Additional Terms applicable to the Transaction.

 

Adjustments applicable to the Transaction:

Potential Adjustment Events:

   Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
any Dilution Adjustment Provision, that would result in an adjustment under the
Indenture to the “Conversion Rate” or the composition of a “unit of Reference
Property” or to any “Last Reported Sale Price”, “Daily VWAP,” “Daily Conversion
Value” or “Daily Settlement Amount” (each as defined in the Indenture). For the
avoidance of doubt, Dealer shall not have any delivery or payment obligation
hereunder, and no adjustment shall be made to the terms of the Transaction, on
account of (x) any distribution of cash, property or securities by Counterparty
to holders of the Convertible Notes (upon conversion or otherwise) or (y) any
other transaction in which holders of the Convertible Notes are entitled to
participate, in each case, in lieu of an adjustment under the Indenture of the
type referred to in the immediately preceding sentence (including, without
limitation, pursuant to the fourth sentence of the first paragraph of
Section 14.04(c) of the Indenture or the third sentence of the second paragraph
of Section 14.04(d) of the Indenture).

 

8



--------------------------------------------------------------------------------

Method of Adjustment:

   Calculation Agent Adjustment, which means that, notwithstanding
Section 11.2(c) of the Equity Definitions, upon any Potential Adjustment Event,
the Calculation Agent, acting in good faith and in a commercially reasonable
manner, shall make a corresponding adjustment to any one or more of the Strike
Price, Number of Options, Option Entitlement and any other variable relevant to
the exercise, settlement or payment for the Transaction.    Notwithstanding the
foregoing and “Consequences of Merger Events / Tender Offers” below, if the
Calculation Agent in good faith disagrees with any adjustment to the Convertible
Notes that involves an exercise of discretion by Counterparty or its board of
directors (including, without limitation, pursuant to Section 14.05 of the
Indenture, Section 14.07 of the Indenture or any supplemental indenture entered
into thereunder or the determination of the fair value of any securities,
property, rights or other assets), then in each such case, the Calculation Agent
will determine the adjustment to be made to any one or more of the Strike Price,
Number of Options, Option Entitlement and any other variable relevant to the
exercise, settlement or payment for the Transaction in a commercially reasonable
manner taking into account the relevant provisions of the Indenture; provided
that, notwithstanding the foregoing, if any Potential Adjustment Event occurs
during the Settlement Averaging Period but no adjustment was made to any
Convertible Note under the Indenture because the relevant Holder (as such term
is defined in the Indenture) was deemed to be a record owner of the underlying
Shares on the related Conversion Date, then the Calculation Agent shall make a
commercially reasonable adjustment, as determined by it, to the terms hereof in
order to account for such Potential Adjustment Event.

Dilution Adjustment Provisions:

   Sections 14.04(a), (b), (c), (d) and (e) and Section 14.05 of the Indenture.
Extraordinary Events applicable to the Transaction:   

Merger Events:

   Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in the definition of “Merger Event” in Section 14.07 of the Indenture.

Tender Offers:

   Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section 14.04(e) of the Indenture.

 

9



--------------------------------------------------------------------------------

Consequences of Merger Events / Tender Offers:

   Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the Indenture
to any one or more of the nature of the Shares (in the case of a Merger Event),
Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction, subject to
the second paragraph under “Method of Adjustment”; provided, however, that such
adjustment shall be made without regard to any adjustment to the Conversion Rate
pursuant to any Excluded Provision; provided further that if (x) with respect to
any Merger Event or any Tender Offer, (i) (A) the consideration for the Shares
includes (or, at the option of a holder of Shares, may include) shares of an
entity or person that is not a corporation or is not organized under the laws of
the United States, any State thereof or the District of Columbia or (B) the
Counterparty to the Transaction following such Merger Event or Tender Offer will
not be a corporation organized under the laws of the United States, any State
thereof or the District of Columbia and (ii) Dealer determines at any time
following the occurrence of such Merger Event or Tender Offer that (A) such
Merger Event or Tender Offer has had or will have an adverse effect on Dealer’s
rights and obligations under the Transaction or (B) Dealer will incur or has
incurred an increased (as compared with circumstances existing on the Trade
Date) amount of tax, duty, expense or fee to (1) acquire, establish,
re-establish, substitute, maintain, unwind or dispose of any transaction(s) or
asset(s) it deems necessary or appropriate to hedge the economic risk of
entering into and performing its obligations with respect to the Transaction or
(2) realize, recover or remit the proceeds of any such transaction(s) or
asset(s) or (y) a Prohibited Foreign Transaction occurs, then, in the case of
either clause (x) or clause (y), Cancellation and Payment (Calculation Agent
Determination) may apply at Dealer’s commercially reasonable election; provided
further that, for the avoidance of doubt, adjustments shall be made pursuant to
the provisions set forth above regardless of whether any Merger Event or Tender
Offer gives rise to an Early Conversion.

Prohibited Foreign Transaction:

   A Merger Event pursuant to which Counterparty following consummation thereof
is (x) an entity other than a corporation or entity that is treated as a
corporation for U.S. federal income tax purposes or (y) organized and existing
under the laws of a jurisdiction other than the Cayman Islands, the British
Virgin Islands, the Islands of Bermuda, the Netherlands, Belgium, Switzerland,
Luxembourg, the Republic of Ireland, Canada or the United Kingdom.

 

10



--------------------------------------------------------------------------------

Consequences of Announcement Events:

   Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event,
(x) references to “Tender Offer” shall be replaced by references to
“Announcement Event” and references to “Tender Offer Date” shall be replaced by
references to “date of such Announcement Event”, (y) the word “shall” in the
second line shall be replaced with “may”, the phrase “exercise, settlement,
payment or any other terms of the Transaction (including, without limitation,
the spread)” shall be replaced with the phrase “Cap Price (provided that in no
event shall the Cap Price be less than the Strike Price)” and the fifth and
sixth lines shall be deleted in their entirety and replaced with the words
“effect on the Transaction of such Announcement Event solely to account for
changes in volatility, expected dividends, stock loan rate or liquidity relevant
to the Shares or the Transaction”, and (z) for the avoidance of doubt, the
Calculation Agent may determine whether the relevant Announcement Event has had
an economic effect on the Transaction (and, if so, shall adjust the Cap Price
accordingly) on one or more occasions on or after the date of the Announcement
Event up to, and including, the Expiration Date, any Early Termination Date, any
date of cancellation and/or any other date with respect to which the
Announcement Event is cancelled, withdrawn, discontinued or otherwise
terminated, as applicable, it being understood that any adjustment in respect of
an Announcement Event shall take into account any earlier adjustment relating to
the same Announcement Event. An Announcement Event shall be an “Extraordinary
Event” for purposes of the Equity Definitions, to which Article 12 of the Equity
Definitions is applicable.

Announcement Event:

   (i) The public announcement by (w) any entity of any transaction or event
that is reasonably likely to be completed (as determined by the Calculation
Agent taking into account the effect of such announcement on the market for the
Shares and/or options on the Shares) and, if completed, would constitute a
Merger Event or Tender Offer, (x) Issuer or any subsidiary thereof of any
potential acquisition by Issuer and/or its subsidiaries where the aggregate
consideration exceeds 40% of the market capitalization of Issuer as of the date
of such announcement (an “Acquisition Transaction”), (y) any entity of the
intention to enter into a Merger Event or Tender Offer or (z) Issuer or any
subsidiary thereof of the intention to enter into an Acquisition Transaction,
(ii) the public announcement by Issuer of an intention to solicit or enter into,
or to explore strategic alternatives or other similar undertaking that may
include, a Merger Event or Tender Offer or an Acquisition Transaction or
(iii) any subsequent public announcement by the relevant entity making such
previous announcement or Issuer (or a subsidiary thereof) of a change to a
transaction or intention that is the subject of an announcement of the

 

11



--------------------------------------------------------------------------------

   type described in clause (i) or (ii) of this sentence (including, without
limitation, a new announcement, whether or not by such party or Issuer (or a
subsidiary thereof), relating to such a transaction or intention or the
announcement of a withdrawal from, or the abandonment or discontinuation of,
such a transaction or intention), as determined by the Calculation Agent. For
the avoidance of doubt, the occurrence of an Announcement Event with respect to
any transaction or intention shall not preclude the occurrence of a later
Announcement Event with respect to such transaction or intention. For purposes
of this definition of “Announcement Event,” “Merger Event” and “Tender Offer”
shall each have the meanings assigned to such term in the Equity Definitions;
provided that (A) the remainder of the definition of “Merger Event” in
Section 12.1(b) of the Equity Definitions following the definition of “Reverse
Merger” therein shall be disregarded and (B) Section 12.1(d) of the Equity
Definitions shall be amended by replacing “10%” with “15%”.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange. Additional Disruption Events:   

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the word “Shares” with the phrase “Hedge
Positions” in clause (X) thereof and (ii) inserting the parenthetical
“(including, for the avoidance of doubt and without limitation, adoption or
promulgation of new regulations authorized or mandated by existing statute)” at
the end of clause (A) thereof.

Failure to Deliver:

   Applicable

Hedging Disruption:

   Applicable; provided that:   

(i)     Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following two phrases at the end of such Section:

 

12



--------------------------------------------------------------------------------

   “For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and    (ii) Section 12.9(b)(iii) of the Equity Definitions is hereby
amended by inserting in the third line thereof, after the words “to terminate
the Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

Increased Cost of Hedging:

   Not Applicable

Hedging Party:

   For all applicable Additional Disruption Events, Dealer.

Determining Party:

   For all applicable Extraordinary Events, Dealer.

Non-Reliance:

   Applicable.

Agreements and Acknowledgments

  

Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

4.      Calculation Agent.

   Dealer, whose judgments, determinations and calculations shall be made in
good faith and in a commercially reasonable manner; provided that, following the
occurrence and during the continuance of an Event of Default of the type
described in Section 5(a)(vii) of the Agreement with respect to which Dealer is
the sole Defaulting Party, if the Calculation Agent fails to timely make any
calculation, adjustment or determination required to be made by the Calculation
Agent hereunder or to perform any obligation of the Calculation Agent hereunder
and such failure continues for five (5) Exchange Business Days following notice
to the Calculation Agent by Counterparty of such failure, Counterparty shall
have the right to designate a nationally recognized third-party dealer in
over-the-counter corporate equity derivatives to act, during the period
commencing on the date such Event of Default occurred and ending on the Early
Termination Date with respect to such Event of Default (or, if earlier, the date
on which such Event of Default is no longer continuing), as the Calculation
Agent. Following any determination or calculation by the Calculation Agent
hereunder, upon a request by Counterparty, the Calculation Agent shall promptly
(but in any event within three Scheduled Trading Days) provide to Counterparty
by e-mail to the e-mail address provided by Counterparty in such request a
report (in a commonly used file format for the storage and manipulation of
financial data) displaying in reasonable detail the basis for such determination
or calculation (including any assumptions used in making such

 

13



--------------------------------------------------------------------------------

   determination or calculation), it being understood that the Calculation Agent
shall not be obligated to disclose any proprietary or confidential models used
by it for such determination or calculation or any information that may be
proprietary or confidential or subject to an obligation not to disclose such
information.

 

5. Account Details.

 

  (a) Account for payments to Counterparty:

To be provided.

Account for delivery of Shares to Counterparty:

To be provided.

 

  (b) Account for payments to Dealer:

Chase Manhattan Bank New York

For A/C Goldman Sachs & Co. LLC

A/C #930-1-011483

ABA: 021-000021

Account for delivery of Shares from Dealer:

DTC 0005

 

6. Offices.

 

  (a) The Office of Counterparty for the Transaction is: Inapplicable,
Counterparty is not a Multibranch Party.

 

  (b) The Office of Dealer for the Transaction is: 200 West Street, New York,
New York 10282-2198

 

7. Notices.

 

  (a) Address for notices or communications to Counterparty:

Wayfair Inc.

4 Copley Place, 7th Floor

Boston, Massachusetts 02116

Attention:                  Michael Fleisher

Telephone No.:         (617) 205-7939

Email:                        mfleisher@wayfair.com

And email notification to the following addresses:

Legal@wayfair.com

aoliver@wayfair.com

 

14



--------------------------------------------------------------------------------

  (b) Address for notices or communications to Dealer:

 

To:    Goldman Sachs & Co. LLC    200 West Street    New York, NY 10282-2198
Attn:    Michael Voris,    Equity Capital Markets Telephone:    212-902-4895
Facsimile:    212-291-5027 Email:    michael.voris@gs.com

And email notification to the following address:

Eq-derivs-notifications@am.ibd.gs.com

 

8. Representations and Warranties of Counterparty.

Counterparty hereby represents and warrants to Dealer on the date hereof and on
and as of the Premium Payment Date that:

 

  (a) Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Confirmation has been duly and
validly executed and delivered by Counterparty and constitutes its valid and
binding obligation, enforceable against Counterparty in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

  (b) Neither the execution and delivery of this Confirmation nor the incurrence
or performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which Counterparty or any of its
subsidiaries is a party or by which Counterparty or any of its subsidiaries is
bound, or constitute a default under, or result in the creation of any lien
under, any such agreement or instrument.

 

  (c) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act or state securities laws.

 

  (d) Counterparty is not and, after consummation of the transactions
contemplated hereby, will not be required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

 

  (e) Counterparty is an “eligible contract participant” (as such term is
defined in Section 1a(18) of the Commodity Exchange Act, as amended, other than
a person that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

  (f) Counterparty is not, on the date hereof, in possession of any material
non-public information with respect to Counterparty or the Shares.

 

15



--------------------------------------------------------------------------------

  (g) To Counterparty’s actual knowledge, no state or local (including any
non-U.S. jurisdiction’s) law, rule, regulation or regulatory order applicable to
the Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares, in each case, other than U.S. federal
securities laws generally applicable to transactions relating to common equity
securities of U.S. domestic issuers listed on the Exchange.

 

  (h) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50 million.

 

  (i) Prior to the Trade Date, Counterparty represents that Counterparty’s board
of directors has authorized the Transaction and approved the Transaction and any
related hedging activity for purposes of Section 203 of the Delaware General
Corporation Law and agrees to deliver to Dealer a copy of the resolutions of
Counterparty’s board of directors covering the foregoing authorization and
approvals.

 

9. Other Provisions.

 

  (a) Opinions. Counterparty shall deliver to Dealer an opinion of counsel,
dated as of the Premium Payment Date, with respect to the matters set forth in
Sections 8(a) through (c) of this Confirmation; provided that any such opinion
of counsel may contain customary exceptions and qualifications. Delivery of such
opinion to Dealer shall be a condition precedent for the purpose of
Section 2(a)(iii) of the Agreement with respect to each obligation of Dealer
under Section 2(a)(i) of the Agreement.

 

  (b)

Repurchase Notices. Counterparty shall, on or prior to the date that is one
Scheduled Trading Day following any date on which Counterparty obtains actual
knowledge that it has effected any repurchase of Shares, promptly give Dealer a
written notice of such repurchase (a “Repurchase Notice”) on such day if
following such repurchase, the number of outstanding Shares as determined on
such day is (i) less than 49.3 million (in the case of the first such notice) or
(ii) thereafter more than 4.4 million less than the number of Shares included in
the immediately preceding Repurchase Notice. Counterparty agrees to indemnify
and hold harmless Dealer and its affiliates and their respective officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses (including
losses relating to Dealer’s hedging activities as a consequence of becoming, or
of the risk of becoming, a Section 16 “insider”, including without limitation,
any forbearance from hedging activities or cessation of hedging activities and
any losses in connection therewith with respect to the Transaction), claims,
damages, judgments, liabilities and reasonable expenses (including reasonable
attorney’s fees), joint or several, which an Indemnified Person may become
subject to, in each case, as a result of Counterparty’s failure to provide
Dealer with a Repurchase Notice on the day and in the manner specified in this
paragraph, and to reimburse, within 30 days, upon written request, each of such
Indemnified Persons for any reasonable legal or other expenses incurred in
connection with investigating, preparing for, providing testimony or other
evidence in connection with or defending any of the foregoing. If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against the Indemnified Person as a
result of Counterparty’s failure to provide Dealer with a Repurchase Notice in
accordance with this paragraph, such Indemnified Person shall promptly notify
Counterparty in writing, and Counterparty, upon request of the Indemnified
Person, shall retain counsel reasonably satisfactory to the Indemnified Person
to represent the Indemnified Person and any others Counterparty may designate in
such proceeding and shall pay the reasonable fees and expenses of such counsel
related to such proceeding. Counterparty shall not be liable for any settlement
of any such proceeding contemplated by this paragraph that is effected without
its written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, Counterparty agrees to indemnify any Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Counterparty shall not, without the prior written consent of the
Indemnified Person, effect any settlement of any such proceeding that is pending
or

 

16



--------------------------------------------------------------------------------

  threatened in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability on claims that are the subject matter of such
proceeding on terms reasonably satisfactory to such Indemnified Person. If the
indemnification provided for in this paragraph is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Counterparty hereunder, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities. The remedies provided for in this paragraph (b) are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Person at law or in equity. The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of the Transaction.

 

  (c) Regulation M. Counterparty is not on the Trade Date engaged in a
distribution, as such term is used in Regulation M under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), of any securities of Counterparty,
other than a distribution meeting the requirements of the exception set forth in
Rules 101(b)(10) and 102(b)(7) of Regulation M. Counterparty shall not, until
the second Scheduled Trading Day immediately following the Effective Date,
engage in any such distribution.

 

  (d) No Manipulation. Counterparty is not entering into the Transaction to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

  (e) Transfer or Assignment.

 

  (i) Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

 

  (A) With respect to any Transfer Options, Counterparty or the Issuer, as
applicable, shall not be released from its notice and indemnification
obligations pursuant to Section 9(b) or any obligations under Section 9(o) or
9(u) of this Confirmation;

 

  (B) The transferee shall provide Dealer with a complete and accurate IRS Form
W-9 or W-8 (as applicable) prior to becoming a party to the Transaction;

 

  (C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to, an
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are requested and
reasonably satisfactory to Dealer;

 

  (D) Dealer will not, as a result of such transfer and assignment, be required
to pay the transferee on any payment date an amount under Section 2(d)(i)(4) of
the Agreement greater than an amount that Dealer would have been required to pay
to Counterparty in the absence of such transfer and assignment;

 

  (E) An Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;

 

17



--------------------------------------------------------------------------------

  (F) Counterparty shall cause the transferee to make such Payee Tax
Representations and to provide such tax documentation as may be reasonably
requested by Dealer to permit Dealer to determine that results described in
clauses (D) and (E) will not occur upon or after such transfer and assignment;
and

 

  (G) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

 

  (ii)

Dealer may, without Counterparty’s consent, transfer or assign all or any part
of its rights or obligations under the Transaction (A) to any affiliate of
Dealer whose obligations hereunder will be guaranteed, pursuant to the terms of
a customary guarantee in a form used by Dealer generally for similar
transactions, by Dealer or Dealer Parent, or (B) to any other wholly owned
direct or indirect subsidiary of Dealer Parent with a long-term issuer rating
equal to or better than the greater of (1) the credit rating of Dealer at the
time of the transfer and (2) A- by Standard and Poor’s Rating Group, Inc. or its
successor (“S&P”), or A3 by Moody’s Investor Service, Inc. (“Moody’s”) or, if
either S&P or Moody’s ceases to rate such debt, at least an equivalent rating or
better by a substitute rating agency mutually agreed by Counterparty and Dealer;
provided that, under the applicable law effective on the date of such
assignment, (1) Counterparty will not, as a result of such transfer or
assignment, be required to pay the transferee or assignee on any payment date an
amount under Section 2(d)(i)(4) of the Agreement greater than the amount that
Counterparty would have been required to pay to Dealer in the absence of such
transfer or assignment; (2) Counterparty will not, as a result of such transfer
or assignment, receive from the transferee or assignee on any payment date an
amount under Section 2(d)(i)(4) of the Agreement that is less than the amount
that Counterparty would have received from Dealer in the absence of such
transfer or assignment; and (3) such transfer or assignment does not cause a
deemed exchange for Counterparty of the Transaction under Section 1001 of the
Internal Revenue Code of 1986, as amended (the “Code”). If at any time at which
(A) the Section 16 Percentage exceeds 9.0%, (B) the Option Equity Percentage
exceeds 14.5%, or (C) the Share Amount exceeds the Applicable Share Limit (if
any applies) (any such condition described in clauses (A), (B) or (C), an
“Excess Ownership Position”), Dealer is unable after using its commercially
reasonable efforts to effect a transfer or assignment of Options to a third
party on pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer such that no Excess Ownership Position exists,
then Dealer may designate any Exchange Business Day as an Early Termination Date
with respect to a portion of the Transaction (the “Terminated Portion”), such
that following such partial termination no Excess Ownership Position exists. In
the event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment shall be made pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to the Transaction and a Number of Options
equal to the number of Options underlying the Terminated Portion,
(2) Counterparty were the sole Affected Party with respect to such partial
termination and (3) the Terminated Portion were the sole Affected Transaction
(and, for the avoidance of doubt, the provisions of Section 9(m) shall apply to
any amount that is payable by Dealer to Counterparty pursuant to this sentence
as if Counterparty was not the Affected Party). The “Section 16 Percentage” as
of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the number of Shares that Dealer and any of its affiliates or any other
person subject to aggregation with Dealer for purposes of the “beneficial
ownership” test under Section 13 of the Exchange Act, or any “group” (within the
meaning of Section 13 of the Exchange Act) of which Dealer is or may be deemed
to be a part beneficially owns (within the meaning of Section 13 of the Exchange
Act), without duplication, on such day (or, to the extent that for any reason
the equivalent calculation under Section 16 of the Exchange Act and the rules
and regulations thereunder results in a higher number, such higher number) and
(B) the denominator of which is the number of Shares outstanding on such day.
The “Option Equity Percentage” as of any day is the

 

18



--------------------------------------------------------------------------------

  fraction, expressed as a percentage, (A) the numerator of which is the sum of
(1) the product of the Number of Options and the Option Entitlement and (2) the
aggregate number of Shares underlying any other call option transaction sold by
Dealer to Counterparty, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of
Counterparty that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations (except for any filing requirements on Form 13F,
Schedule 13D or Schedule 13G under the Exchange Act, in each case, as in effect
on the Trade Date) or other requirements (including obtaining prior approval
from any person or entity) of a Dealer Person, or could result in an adverse
effect on a Dealer Person, under any Applicable Restriction, as determined by
Dealer in its reasonable discretion, minus (B) 1% of the number of Shares
outstanding.

 

  (iii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty solely to the extent of any such
performance.

 

  (f) Staggered Settlement. If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Dealer’s commercially reasonable hedging activities hereunder, Dealer reasonably
determines that it would not be practicable or advisable to deliver, or to
acquire Shares to deliver, any or all of the Shares to be delivered by Dealer on
any Settlement Date for the Transaction, Dealer may, by notice to Counterparty
on or prior to any Settlement Date (a “Nominal Settlement Date”), elect to
deliver the Shares on two or more dates (each, a “Staggered Settlement Date”) as
follows:

 

  (i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date) and the number of Shares that it will deliver on each Staggered Settlement
Date;

 

  (ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date; and

 

  (iii) if the Net Share Settlement terms or the Combination Settlement terms
set forth above were to apply on the Nominal Settlement Date, then the Net Share
Settlement terms or the Combination Settlement terms, as the case may be, will
apply on each Staggered Settlement Date, except that the Shares otherwise
deliverable on such Nominal Settlement Date will be allocated among such
Staggered Settlement Dates as specified by Dealer in the notice referred to in
clause (i) above.

 

  (g) [Reserved]

 

  (h) Risk Disclosure Statement. Counterparty represents and warrants that it
has received, read and understands the OTC Options Risk Disclosure Statement
provided by Dealer and a copy of the most recent disclosure pamphlet prepared by
The Options Clearing Corporation entitled “Characteristics and Risks of
Standardized Options”.

 

19



--------------------------------------------------------------------------------

  (i) Conduct Rules. Each party acknowledges and agrees to be bound by the
Conduct Rules of the Financial Industry Regulatory Authority, Inc. applicable to
transactions in options, and further agrees not to violate the position and
exercise limits set forth therein.

 

  (j) Additional Termination Events.

 

  (i) Notwithstanding anything to the contrary in this Confirmation if an event
of default with respect to Counterparty occurs under the terms of the
Convertible Notes as set forth in Section 6.01 of the Indenture that results in
the Convertible Notes becoming or being declared due and payable pursuant to the
terms of the Indenture, then such event of default shall constitute an
Additional Termination Event applicable to the Transaction and, with respect to
such Additional Termination Event, (A) Counterparty shall be deemed to be the
sole Affected Party, (B) the Transaction shall be the sole Affected Transaction
and (C) Dealer shall be the party entitled to designate an Early Termination
Date pursuant to Section 6(b) of the Agreement.

 

  (ii) Within five Scheduled Trading Days promptly following any Repayment Event
(as defined below), Counterparty may notify Dealer of such Repayment Event and
the aggregate principal amount of Convertible Notes subject to such Repayment
Event (any such notice, a “Repayment Notice”). The receipt by Dealer from
Counterparty of any Repayment Notice shall constitute an Additional Termination
Event as provided in this Section 9(j)(ii). Upon receipt of any such Repayment
Notice, Dealer shall designate an Exchange Business Day following receipt of
such Repayment Notice as an Early Termination Date with respect to the portion
of the Transaction corresponding to a number of Options (the “Repayment
Options”) equal to the lesser of (A) the aggregate principal amount of such
Convertible Notes specified in such Repayment Notice, divided by USD 1,000, and
(B) the Number of Options as of the date Dealer designates such Early
Termination Date and, as of such date, the Number of Options shall be reduced by
the number of Repayment Options. Any payment hereunder with respect to such
termination (the “Repayment Unwind Payment”) shall be calculated pursuant to
Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Transaction
and a Number of Options equal to the number of Repayment Options,
(2) Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (3) the terminated portion of the Transaction were the
sole Affected Transaction; provided that, in the event of a Repayment Event
pursuant to Section 15.02 of the Indenture or Section 16.01 of the Indenture,
the Repayment Unwind Payment shall not be greater than (x) the number of
Repayment Options multiplied by (y) the product of (A) the Applicable Percentage
and (B) the excess of (I) the principal amount per Convertible Note, over
(II) USD 1,000 per Convertible Note. “Repayment Event” means that (i) any
Convertible Notes are repurchased (whether pursuant to Section 15.02 of the
Indenture, pursuant to Section 16.01 of the Indenture or for any other reason)
by Counterparty or any of its subsidiaries, (ii) any Convertible Notes are
delivered to Counterparty or any of its subsidiaries in exchange for delivery of
any property or assets of such party (howsoever described), (iii) any principal
of any of the Convertible Notes is repaid prior to the final maturity date of
the Convertible Notes (for any reason other than as a result of an acceleration
of the Convertible Notes that results in an Additional Termination Event
pursuant to the preceding Section 9(j)(i)), or (iv) any Convertible Notes are
exchanged by or for the benefit of the Holders (as such term is defined in the
Indenture) thereof for any other securities of Counterparty or any of its
subsidiaries (or any other property, or any combination thereof) pursuant to any
exchange offer or similar transaction. For the avoidance of doubt, any
conversion of Convertible Notes pursuant to the terms of the Indenture shall not
constitute a Repayment Event.

 

20



--------------------------------------------------------------------------------

  (iii) Notwithstanding anything to the contrary in this Confirmation, upon any
Early Conversion in respect of which a Notice of Conversion (as such term is
defined in the Indenture) that is effective as to Counterparty has been
delivered by the relevant converting Holder (as such term is defined in the
Indenture):

 

  (A) Counterparty shall, within five Scheduled Trading Days of the Conversion
Date for such Early Conversion, provide written notice (an “Early Conversion
Notice”) to Dealer specifying the number of Convertible Notes surrendered for
conversion on such Conversion Date (such Convertible Notes, the “Affected
Convertible Notes”), and the giving of such Early Conversion Notice shall
constitute an Additional Termination Event as provided in this clause (iii);

 

  (B) upon receipt of any such Early Conversion Notice, Dealer shall designate
an Exchange Business Day as an Early Termination Date (which Exchange Business
Day shall be no earlier than one Scheduled Trading Day following the Conversion
Date for such Early Conversion) with respect to the portion of the Transaction
corresponding to a number of Options (the “Affected Number of Options”) equal to
the lesser of (x) the number of Affected Convertible Notes and (y) the Number of
Options as of the Conversion Date for such Early Conversion; provided that
settlement with respect to any such Early Termination Date shall occur on or as
promptly as commercially reasonably practicable after the date of payment of the
amount of cash (if any) and/or delivery of the number of Shares (if any) upon
settlement of the conversion of the relevant Affected Convertible Notes;

 

  (C) any payment hereunder with respect to such termination shall be calculated
pursuant to Section 6 of the Agreement as if (x) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the Affected Number of Options,
(y) Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (z) the terminated portion of the Transaction were the
sole Affected Transaction; provided that the amount payable with respect to such
termination shall not be greater than (1) the Applicable Percentage, multiplied
by (2) the Affected Number of Options, multiplied by (3) (x) the sum of (i) the
amount of cash paid (if any) to the Holder (as such term is defined in the
Indenture) of an Affected Convertible Note upon conversion of such Affected
Convertible Note and (ii) the number of Shares delivered (if any) to the Holder
(as such term is defined in the Indenture) of an Affected Convertible Note upon
conversion of such Affected Convertible Note, multiplied by the fair market
value of one Share using the Applicable Limit Price on the date of payment of
the amount of cash (if any) and/or delivery of the number of Shares (if any)
upon settlement of the conversion of the relevant Affected Convertible Notes,
minus (y) USD 1,000;

 

  (D) for the avoidance of doubt, in determining the amount payable in respect
of such Affected Transaction pursuant to Section 6 of the Agreement, the
Calculation Agent shall assume that (x) the relevant Early Conversion and any
conversions, adjustments, agreements, payments, deliveries or acquisitions by or
on behalf of Counterparty leading thereto had not occurred, (y) no adjustments
to the Conversion Rate (as such term is defined in the Indenture) have occurred
pursuant to any Excluded Provision and (z) the corresponding Convertible Notes
remain outstanding; and

 

  (E) the Transaction shall remain in full force and effect, except that, as of
the Conversion Date for such Early Conversion, the Number of Options shall be
reduced by the Affected Number of Options.

 

21



--------------------------------------------------------------------------------

  (k) Amendments to Equity Definitions.

 

  (i) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “diluting or concentrative” and replacing them with the words
“material” and adding the phrase “or the Options” at the end of the sentence.

 

  (ii) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) the occurrence of any of the events specified in Section 5(a)(vii)(1)
through (9) of the ISDA Master Agreement with respect to that Issuer.”

 

  (iii) Section 12.9(b)(i) of the Equity Definitions is hereby amended by
(1) replacing “either party may elect” with “Dealer may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

 

  (l) No Netting or Set-off. The provisions of Section 2(c) of the Agreement
shall not apply to the Transaction. Each party waives any and all rights it may
have to set-off delivery or payment obligations it owes to the other party under
the Transaction against any delivery or payment obligations owed to it by the
other party under any other agreement between the parties hereto, by operation
of law or otherwise.

 

  (m) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) an Announcement Event,
Merger Event or Tender Offer that is within Counterparty’s control, or (iii) an
Event of Default in which Counterparty is the Defaulting Party or a Termination
Event in which Counterparty is the Affected Party other than an Event of Default
of the type described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the
Agreement or a Termination Event of the type described in Section 5(b) of the
Agreement, in each case that resulted from an event or events outside
Counterparty’s control), and if Dealer would owe any amount to Counterparty
pursuant to Section 6(d)(ii) of the Agreement or any Cancellation Amount
pursuant to Article 12 of the Equity Definitions (any such amount, a “Payment
Obligation”), then Dealer shall satisfy the Payment Obligation by the Share
Termination Alternative (as defined below), unless (a) Counterparty gives
irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 12:00 p.m. (New York City time) on the date
of the Announcement Event, Merger Date, Tender Offer Date, Announcement Date (in
the case of a Nationalization, Insolvency or Delisting), Early Termination Date
or date of cancellation, as applicable, of its election that the Share
Termination Alternative shall not apply, (b) Counterparty remakes the
representation set forth in Section 8(f) as of the date of such election and
(c) Dealer agrees, in its sole discretion, to such election, in which case the
provisions of Section 12.7 or Section 12.9 of the Equity Definitions, or the
provisions of Section 6(d)(ii) of the Agreement, as the case may be, shall
apply.

 

Share Termination Alternative:

   If applicable, Dealer shall deliver to Counterparty the Share Termination
Delivery Property on, or within a commercially reasonable period of time after,
the date when the relevant Payment Obligation would otherwise be due pursuant to
Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) and 6(e) of
the Agreement, as applicable, in satisfaction of such Payment Obligation in the
manner reasonably requested by Counterparty free of payment.

 

22



--------------------------------------------------------------------------------

Share Termination Delivery Property:

   A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:

   The value to Dealer of property contained in one Share Termination Delivery
Unit, as determined by the Calculation Agent in its discretion by commercially
reasonable means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Delivery Unit Price the
Calculation Agent may consider the purchase price paid in connection with the
purchase of Share Termination Delivery Property.

Share Termination Delivery Unit:

   One Share or, if the Shares have changed into cash or any other property or
the right to receive cash or any other property as the result of a
Nationalization, Insolvency or Merger Event (any such cash or other property,
the “Exchange Property”), a unit consisting of the type and amount of such
Exchange Property received by a holder of one Share (without consideration of
any requirement to pay cash or other consideration in lieu of fractional amounts
of any securities) in such Nationalization, Insolvency or Merger Event, as
determined by the Calculation Agent.

Failure to Deliver:

   Applicable

Other applicable provisions:

   If Share Termination Alternative is applicable, the provisions of Sections
9.8, 9.9 and 9.11 (as modified above) of the Equity Definitions and the
provisions set forth opposite the caption “Representation and Agreement” in
Section 2 will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

 

  (n) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to the Transaction. Each party (i) certifies
that no representative, agent or attorney of either party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

23



--------------------------------------------------------------------------------

  (o) Registration. Counterparty hereby agrees that if, in the good faith
reasonable judgment of Dealer, based on advice of counsel, the Shares (“Hedge
Shares”) acquired by Dealer for the purpose of hedging its obligations pursuant
to the Transaction cannot be sold in the public market by Dealer without
registration under the Securities Act, Counterparty shall, at its election,
either (i) in order to allow Dealer to sell the Hedge Shares in a registered
offering, make available to Dealer an effective registration statement under the
Securities Act and enter into an agreement, in form and substance satisfactory
to Dealer, substantially in the form of an underwriting agreement for a
registered secondary offering of similar size; provided, however, that if
Dealer, in its sole reasonable discretion, is not satisfied with access to due
diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) or clause (iii) of this paragraph shall apply at the election of
Counterparty, (ii) in order to allow Dealer to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities of similar size, in form and substance
satisfactory to Dealer (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement of similar size), or (iii) purchase the Hedge Shares from Dealer at
the then-current market price on such Exchange Business Days, and in the
amounts, requested by Dealer.

 

  (p) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

  (q) Right to Extend. The Calculation Agent may postpone or add, in whole or in
part, any Valid Day or Valid Days during the Settlement Averaging Period or any
other date of valuation, payment or delivery by Dealer, with respect to some or
all of the Options hereunder, if Dealer reasonably determines, in its
discretion, based on advice of counsel, that such action is reasonably necessary
or appropriate to preserve commercially reasonable hedging or hedge unwind
activity hereunder in light of existing liquidity conditions (but only if
liquidity as of the relevant time is less than the Calculation Agent’s
commercially reasonable expectations of liquidity at such time as of the Trade
Date) or to enable a dealer to effect purchases of Shares in connection with its
hedging, hedge unwind or settlement activity hereunder in a manner that would,
if such dealer were Counterparty or an affiliated purchaser of Counterparty, be
in compliance with applicable legal, regulatory or self-regulatory requirements,
or with related policies and procedures applicable to Dealer; provided that such
policies and procedures have been adopted by Dealer in good faith and are
generally applicable in similar situations and applied in a non-discriminatory
manner; provided further that no such Valid Day or other date of valuation,
payment or delivery may be postponed or added more than 30 Valid Days after the
original Valid Day or other date of valuation, payment or delivery, as the case
may be.

 

  (r) [Reserved]

 

  (s) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided,
further, that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.

 

24



--------------------------------------------------------------------------------

  (t) Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

  (u) Notice of Certain Other Events. Counterparty covenants and agrees that:

 

  (i) promptly following the public announcement of the results of any election
by the holders of Shares with respect to the consideration due upon consummation
of any Merger Event, Counterparty shall give Dealer written notice of (x) the
weighted average of the types and amounts of consideration that holders of
Shares have elected to receive upon consummation of such Merger Event or (y) if
no holders of Shares affirmatively make such election, the types and amounts of
consideration actually received by holders of Shares (the date of such
notification, the “Consideration Notification Date”); provided that in no event
shall the Consideration Notification Date be later than the date on which such
Merger Event is consummated; and

 

  (ii) promptly following any adjustment to the Convertible Notes in connection
with any Potential Adjustment Event, Merger Event or Tender Offer, Counterparty
shall give Dealer written notice of the details of such adjustment.

 

  (v) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, an Excess Ownership Position, or Illegality (as defined in the
Agreement)).

 

  (w) Agreements and Acknowledgements Regarding Hedging. Counterparty
understands, acknowledges and agrees that: (A) at any time on and prior to the
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Relevant Prices; and (D) any
market activities of Dealer and its affiliates with respect to Shares may affect
the market price and volatility of Shares, as well as the Relevant Prices, each
in a manner that may be adverse to Counterparty.

 

  (x)

Early Unwind. In the event the sale of the “Firm Securities” (as defined in the
Purchase Agreement dated as of September 11, 2017, between Counterparty and
Citigroup Global Markets Inc. and Goldman Sachs & Co. LLC, as representatives of
the Initial Purchasers party thereto (the “Initial Purchasers”)) is not
consummated with the Initial Purchasers for any reason, or Counterparty fails to
deliver to Dealer opinions of counsel as required pursuant to Section 9(a), in
each case by 5:00 p.m. (New York City time) on the Premium Payment Date, or such
later date as agreed upon by the parties (the Premium Payment Date or such later
date, the “Early Unwind Date”), the Transaction shall automatically terminate
(the “Early Unwind”) on the Early Unwind

 

25



--------------------------------------------------------------------------------

  Date and (i) the Transaction and all of the respective rights and obligations
of Dealer and Counterparty under the Transaction shall be cancelled and
terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date. Each of Dealer and Counterparty represents and acknowledges to the
other that, upon an Early Unwind, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.

 

  (y) Payment by Counterparty. In the event that, following payment of the
Premium, (i) an Early Termination Date occurs or is designated with respect to
the Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

 

  (z) Adjustments. For the avoidance of doubt, whenever the Calculation Agent or
Determining Party is called upon to make an adjustment pursuant to the terms of
this Confirmation or the Equity Definitions to take into account the effect of
an event (other than an adjustment to be made by reference to the Indenture),
the Calculation Agent or Determining Party shall make such adjustment by
reference to the effect of such event on a dealer, assuming that such dealer
maintains a commercially reasonable hedge position.

 

  (aa) Other Adjustments Pursuant to the Equity Definitions. Notwithstanding
anything to the contrary in this Confirmation, solely for the purpose of
adjusting the Cap Price, the terms “Potential Adjustment Event,” “Merger Event,”
and “Tender Offer” shall each have the meanings assigned to such term in the
Equity Definitions (as amended by Section 9(k)(i) or, if applicable, by the
definition of “Announcement Event”), and upon the occurrence of a Merger Date,
the occurrence of a Tender Offer Date, or declaration by Counterparty of the
terms of any Potential Adjustment Event, respectively, as such terms are defined
in the Equity Definitions, the Calculation Agent shall determine whether such
occurrence or declaration, as applicable, has had a material economic effect on
the Transaction and, if so, shall adjust the Cap Price to preserve the fair
value of the Options to Dealer; provided that in no event shall the Cap Price be
less than the Strike Price.

 

  (bb) FATCA and Dividend Equivalent Tax. The term “Indemnifiable Tax” as
defined in Section 14 of the Agreement shall not include any tax imposed or
collected pursuant to Sections 1471 through 1474 of the Code, any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code (a “FATCA Withholding Tax”). For the avoidance of doubt, a FATCA
Withholding Tax is a Tax the deduction or withholding of which is required by
applicable law for the purposes of Section 2(d) of the Agreement. The parties
agree that the definitions and provisions contained in the ISDA 2015
Section 871(m) Protocol, as published by ISDA and as may be amended,
supplemented, replaced or superseded from time to time (the “871(m) Protocol”)
shall apply to this Confirmation as if the parties had adhered to the 871(m)
Protocol as of the effective date of this Confirmation. If there is any
inconsistency between this provision and a provision in any other agreement
executed between the parties with respect to the Transaction, this provision
shall prevail unless such other agreement expressly overrides the provisions of
the 871(m) Protocol.

 

  (cc) Part 2(b) of the ISDA Schedule – Payee Representation.

 

  (i) For the purpose of Section 3(f) of the Agreement, Counterparty makes the
following representation to Dealer:

Counterparty is a corporation established under the laws of the State of
Delaware and is a “United States person” (as that term is defined in
Section 7701(a)(30) of the Code).

 

26



--------------------------------------------------------------------------------

  (ii) For the purpose of Section 3(f) of the Agreement, Dealer makes the
following representation to Counterparty:

Dealer is a “United States person” (as that term is defined in
Section 7701(a)(30) of the Code) for United States federal income tax purposes.

 

  (dd) Part 3(a) of the ISDA Schedule – Tax Forms.

 

Party Required

to Deliver

Document

  

Form/Document/Certificate

  

Date by which to be Delivered

Counterparty    A complete and duly executed United States Internal Revenue
Service Form W-9 (or successor thereto).    (i) Upon execution and delivery of
this Confirmation; (ii) promptly upon reasonable demand by Dealer; and
(iii) promptly upon learning that any such Form previously provided by
Counterparty has become obsolete or incorrect. Dealer    A complete and duly
executed United States Internal Revenue Service Form W-9 (or successor thereto).
   (i) Upon execution and delivery of this Confirmation; (ii) promptly upon
reasonable demand by Counterparty; and (iii) promptly upon learning that any
such Form previously provided by Dealer has become obsolete or incorrect.

 

  (ee) Certain Transactions. If Counterparty engages in any Merger Event or any
Tender Offer in which the Counterparty to the Transaction following such Merger
Event or Tender Offer will not be a corporation organized under the laws of the
United States, any State thereof or the District of Columbia, such transaction
shall be subject to the following conditions:

 

  (A) The Counterparty to the Transaction following such Merger Event or Tender
Offer shall provide Dealer with a complete and accurate IRS Form W-9 or W-8 (as
applicable);

 

  (B) Dealer will not, as a result of such Merger Event or Tender Offer, be
required to pay the Counterparty to the Transaction following such Merger Event
or Tender Offer on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such Merger Event or Tender Offer; and

 

  (C) The Counterparty to the Transaction following such Merger Event or Tender
Offer shall make such Payee Tax Representations and provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clause (B) will not occur upon or after such
Merger Event or Tender Offer.

 

27



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Goldman Sachs & Co. LLC, Equity Derivatives Documentation
Department, Facsimile No. (212) 428-1980/83.

 

Very truly yours, Goldman Sachs & Co. LLC By:  

/s/ Daniela Rouse

Name:   Daniela Rouse Title:   Vice President

Accepted and confirmed

as of the Trade Date:

 

Wayfair Inc. By:  

/s/ Michael Fleisher

Authorized Signatory Name: Michael Fleisher, CFO